Name: Council Decision (EU, Euratom) 2019/846 of 21 May 2019 appointing two members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-05-24

 24.5.2019 EN Official Journal of the European Union L 138/89 COUNCIL DECISION (EU, Euratom) 2019/846 of 21 May 2019 appointing two members of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposals by Romania and the Republic of Croatia, Having regard to the opinions of the European Parliament (1), Whereas: (1) The term of office of Mr George PUFAN is due to expire on 30 June 2019. (2) The term of office of Mr Neven MATES is due to expire on 14 July 2019. (3) Two new members should therefore be appointed to the Court of Auditors, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed members of the Court of Auditors: (a) Mr Viorel ÃTEFAN for the period from 1 July 2019 to 30 June 2025; (b) Ms Ivana MALETIÃ  for the period from 15 July 2019 to 14 July 2025. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 May 2019. For the Council The President G. CIAMBA (1) Opinions of 16 April 2019 (not yet published in the Official Journal).